CERCONE, President Judge Emeritus,
dissenting.
I write separately to convey my dissent as to the majority’s holding due to the fact that I do not believe that the backyard of a three-story apartment building can be characterized as the “place of abode” of appellee, a second floor tenant. Accordingly, I would remand this matter to the trial court for a determination of whether appellee violated 18 Pa.C.S.A. § 6106(a), Firearms Not to be Carried Without a License.
I agree with the majority’s reasoning that “place of abode” is defined as “the locality of one’s residence limited by boundaries,” but I cannot agree that the fenced-in yard of an apartment building sets those boundaries. Majority opinion at 648.1 view the backyard of an apartment complex the same as I would the laundry room, storage area, mail room, hallway and foyer — a common area. Generally, a tenant’s lease defines these areas as common spaces while also determining the specific unit that the tenant has rented for his housing. Specifically, the “housing unit,” or better stated, “the apartment,” is the tenant’s private domain. In this “private domain,” the tenant may permit access to those he chooses to invite. Except for some conditional entries of the landlord set forth in the lease agreement, i.e., permission to enter to show the apartment to a prospective tenant, maintenance of the premises, and emergency circumstances, fire, flooding, gas leak etc., the tenant generally has exclusive control of this “domain.”
Otherwise, the common areas are designated generally in the lease as open and available to all residents as well as their invited guests. Accordingly, as the common areas of an apartment complex are shared by one and by all, I do not agree with the majority’s holding giving appellee any special “posses-sory interest” in the backyard. It appears as though the majority holds steadfast to the fact that the yard in this case was fenced-in, thereby setting the boundaries of the abode. I query as to whether the fence is needed at all. Are the property lines in and of themselves enough to establish the “boundary” under the majority’s holding? I suggest that this question would be answered in the affirmative. I cannot believe that the legislature anticipated or intended this interpretation of 18 Pa.C.S.A. § 6106, Firearms Not to be *650Carried Without a License, in relation to a residential community.1
However, I would distinguish this interpretation as it pertains to a single-family dwelling. In that circumstance the depiction of a home as “one’s castle” rings true in the sense that the entire structure as well as the surrounding property is the homeowner’s domain. The owner can choose whom he wishes to invite onto the property. Thus, a homeowner carrying an unlicensed firearm in his own backyard would not and does not violate 18 Pa.C.S.A. § 6106(a) since this is his curtilage on which he is standing.2 Compare Commonwealth v. Beattie, 411 Pa.Super. 177, 185, 601 A.2d 297, 301 (1991)(conviction for disorderly conduct reversed where police officer confronted appellant at the top of his private driveway, which is not open to the public, and “his residence is a private dwelling, not an apartment building,” to which the public or a substantial group, as required by the statute, do not have access. 18 Pa.C.S.A. § 5503).
In the instant matter, I do not and cannot believe that the legislature intended “place of abode” to be defined under 18 Pa.C.S.A. § 6106(a) as broadly as the majority does today in reference to an apartment dwelling. Therefore, I would remand this matter to the trial court so as to permit the Commonwealth to prove its prima facie case against appellee under the pertinent statute, 18 Pa.C.S.A. § 6106. See Commonwealth v. Lopez, 523 Pa. 126, 565 A.2d 437 (1989)(Commonwealth carries burden of proving that defendant possessed firearm outside his place of abode).
Thus, I dissent and would remand for further proceedings.

. As anticipated, the majority would view the property lines of the backyard as sufficient markings to establish the boundaries of the apartment building involved in this case. The majority emphasizes that because this is a row house that has been converted into three (3) separate apartments that this multiple residential unit is not quite the same as a larger apartment complex. I am bewildered as to how this distinction would vary the legal significance of a common backyard no matter the size of the multiple unit facility. Since the majority expresses no opinion as to the legal ramifications of 18 Pa.C.S.A. § 6106 in a larger residential complex, I question the legal import of the majority decision in this matter. An apartment is an apartment. I would not wander into a legal abyss of attempting to determine how many units are necessary before Section 6106 would effectuate a different result.


. Curtilage is defined as "[a] piece of ground commonly used with the dwelling house. A small piece of land, not necessarily inclosed, around the dwelling house, and generally includes the buildings used for domestic purposes in the conduct of family affairs. A courtyard or the space of ground adjoining the dwelling house necessary and convenient and habitually used for family purposes and the carrying on of domestic employments. A piece of ground within the common inclosure, belonging to a dwelling house, and enjoyed with it for its more convenient occupation.” Black's Law Dictionary 346 (5th ed. 1979).